The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. 	Claims 11-20 are rejected under 35 U.S.C. 101.
Regarding claims 11 and 20:
	Claims 11 and 20 are directed to neither a "process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.
Regarding claims 12-19:
	Claims 12-19 are rejected at least based on their dependency from claim 11.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 11 and 20:
	It is unclear whether claims 11 and 20 are drawn to an apparatus or a method.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).  For purposes of prosecution on the merits, claims 11 and 20 are being interpreted to be apparatus claims.
Regarding claims 12-19:
	Claims 12-19 are rejected at least based on their dependency from claim 11.

Claim Rejections - 35 USC § 103
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 5-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 2009/0208667) in view of Ibe et al (US 2008/0115725).
Regarding claim 1:
	Harada teaches a chamber component for a plasma etch reactor (parts or the like for semiconductor processing apparatus) [fig 1b & 0016], the chamber component comprising: a plasma resistant ceramic coating (porous layer, 2) on at least one surface of a body of the chamber component (substrate, 1), wherein the plasma resistant ceramic coating (2) has a porosity of 1-5% (porosity is about 5-20%) [fig 1b & 0021, 0030, 0056]; and a crust (recrystallized layer, 6) on a surface of the plasma resistant ceramic coating (2), the crust (6) having a thickness of less than about 50 microns (100 µm or less) and a porosity (porosity of less than 5%) that is lower than the porosity of the plasma resistant ceramic coating (porosity is about 5-20%) [fig 1b & 0010, 0021, 0030, 0038, 0056].
	Although Harada teaches the plasma resistant ceramic coating may comprise and oxide of Gd or Er [0021], Harada does not specifically disclose the plasma resistant ceramic coating consists essentially of a material selected from a group consisting of Er2O3, Gd2O3, Er3Al5O12, Gd3Al5O12, and Nd2O3, and wherein the plasma resistant ceramic coating does not comprise Y2O3, Y3Al5O12, or YF3.
	Ibe teaches a plasma resistant ceramic coating consists essentially of a material selected from a group consisting of Er2O3, Gd2O3, Er3Al5O12, Gd3Al5O12, and Nd2O3 (oxide of any of the rare earth elements having an atomic number from 60 to 70 – see table 1), and wherein the plasma resistant ceramic coating does not comprise Y2O3, Y3Al5O12, or YF3 [table 1 & 0015, 0038-0039].
Harada and Ibe are analogous inventions in the field of ceramics. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma resistant ceramic coating of Harada with the material of Ibe because such is satisfactory in terms of practical use [Ibe – 0055]. It has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claim 2:
	Harada teaches the crust has a surface roughness of about 100-150 micro-inches (average surface roughness of 0.8-3.0 µm) [0038].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claims 3 and 16:
	Modified Harada teaches the plasma resistant ceramic coating consists of Er2O3 (Er2O3) [Ibe – table 1 & 0015].
Regarding claims 5 and 18:
	Harada teaches the body (1) comprises at least one of a metal or a sintered ceramic (metal or ceramic such as quartz) [fig 1b & 0022, 0056]. 
Regarding claims 6 and 19:
	Harada teaches the plasma resistant ceramic coating (2) comprises at least one of loosely bonded particles, partially melted surface nodules, or surface cracks, and wherein the crust (6) is free of the at least one of the loosely bonded particles, the partially melted surface nodules, or the surface cracks [fig 1b & 0056]. 
Regarding claims 7-10:
	The limitations of claims 7-10 do NOT impart further structure. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 11:
	Harada teaches a chamber component for a plasma etch reactor (parts or the like for semiconductor processing apparatus) [fig 1b & 0016], the chamber component having a plasma resistant ceramic coating (porous layer, 2) on at least one surface [fig 1b & 0021, 0030, 0056]; and a crust (recrystallized layer, 6) on the plasma resistant ceramic coating (2) [fig 1b & 0010, 0021, 0030, 0038, 0056].
	Although Harada teaches the plasma resistant ceramic coating may comprise and oxide of Gd or Er [0021], Harada does not specifically disclose the plasma resistant ceramic coating consists essentially of a material selected from a group consisting of Er2O3, Gd2O3, Er3Al5O12, Gd3Al5O12, and Nd2O3, and wherein the plasma resistant ceramic coating does not comprise Y2O3, Y3Al5O12, or YF3.
	Ibe teaches a plasma resistant ceramic coating consists essentially of a material selected from a group consisting of Er2O3, Gd2O3, Er3Al5O12, Gd3Al5O12, and Nd2O3 (oxide of any of the rare earth elements having an atomic number from 60 to 70 – see table 1), and wherein the plasma resistant ceramic coating does not comprise Y2O3, Y3Al5O12, or YF3 [table 1 & 0015, 0038-0039].
Harada and Ibe are analogous inventions in the field of ceramics. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma resistant ceramic coating of Harada with the material of Ibe because such is satisfactory in terms of practical use [Ibe – 0055]. It has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
The remaining limitations of claim 11 do NOT impart further structure. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claims 12-13:
	The limitations of claims 12-13 do NOT impart further structure. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claims 14-15:
	Harada teaches the plasma resistant ceramic coating (2) has a porosity of 1-5% (porosity is about 5-20%) and a thickness of at least 100 microns (50-2000 µm) [fig 1b & 0010, 0021, 0030, 0056], and wherein the crust (recrystallized layer, 6) has a lower porosity (porosity of less than 5%) than the plasma resistant ceramic coating (porosity is about 5-20%) and a thickness of greater than 0 microns to less than about 50 microns (100 µm or less) [fig 1b & 0010, 0021, 0030, 0038, 0056]; and wherein the crust (6) has a surface roughness of about 100-150 micro-inches (average surface roughness of 0.8-3.0 µm) [0038].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 20:
Harada teaches a chamber component for a plasma etch reactor (parts or the like for semiconductor processing apparatus) [fig 1b & 0016], the chamber component having a plasma resistant ceramic coating (porous layer, 2) on at least one surface, wherein the plasma resistant ceramic coating (2) has a thickness of about 100 microns to about 650 microns (50-2000 µm), has a porosity of 1-5% (porosity is about 5-20%), has a surface roughness of about 160-250 micro-inches (average surface roughness of 3-6 µm), and comprises a plurality of loosely bonded particles, a plurality of partially melted surface nodules, a plurality of surface cracks and a plurality of pores at the surface of the article [fig 1b & 0010, 0021, 0030-0031, 0056]; a crust (recrystallized layer, 6) on the plasma resistant ceramic coating (2), wherein the crust (6) has a thickness of above 0 microns to less than about 50 microns (100 µm or less), has a porosity (porosity of less than 5%) that is less than the porosity of the plasma resistant ceramic coating (porosity is about 5-20%), has a surface roughness of about 100-150 micro-inches (average surface roughness of 0.8-3.0 µm), and lacks at least some of the plurality of loosely bonded particles, at least some of the plurality of partially melted surface nodules, at least some of the plurality of surface cracks and at least some of the plurality of pores at the surface of the article [fig 1b & 0010, 0021, 0030, 0038, 0056].
	Although Harada teaches the plasma resistant ceramic coating may comprise and oxide of Gd or Er [0021], Harada does not specifically disclose the plasma resistant ceramic coating consists essentially of a material selected from a group consisting of Er2O3, Gd2O3, Er3Al5O12, Gd3Al5O12, and Nd2O3, and wherein the plasma resistant ceramic coating does not comprise Y2O3, Y3Al5O12, or YF3.
	Ibe teaches a plasma resistant ceramic coating consists essentially of a material selected from a group consisting of Er2O3, Gd2O3, Er3Al5O12, Gd3Al5O12, and Nd2O3 (oxide of any of the rare earth elements having an atomic number from 60 to 70 – see table 1), and wherein the plasma resistant ceramic coating does not comprise Y2O3, Y3Al5O12, or YF3 [table 1 & 0015, 0038-0039].
Harada and Ibe are analogous inventions in the field of ceramics. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma resistant ceramic coating of Harada with the material of Ibe because such is satisfactory in terms of practical use [Ibe – 0055]. It has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
The remaining limitations of claim 20 do NOT impart further structure. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
10.	Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 2009/0208667) in view of Ibe et al (US 2008/0115725) as applied to claims 1-3, 5-16, and 18-20 above, and further in view of Fu et al (US 2009/0169914).
The limitations of claims 1-3, 5-6, and 18-20 have been set forth above.
Regarding claims 4 and 17:
	Modified Harada does not specifically teach the plasma resistant ceramic coating consists of Er3Al5O12. 
	Fu teaches a plasma resistant ceramic coating consists of Er3Al5O12 (Er3Al5O12) [0021].
Modified Harada and Fu are analogous inventions in the field of ceramics. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma resistant ceramic coating of modified Harada with the material of Fu because such is a well-known protective coating [Ibe – 0055]. It has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mitsuhashi et al (US 2004/0216667), Furuse et al (US 2009/0183835), and Tamura et al (US 2009/0194233) teach a plasma resistant ceramic coating [fig 2, 4, and 9, respectively].
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718